      Case 2:19-cr-00425 Document 80 Filed on 05/27/20 in TXSD Page 1 of 6
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 27, 2020
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                     §
      Plaintiff                               §
VS.                                           § CRIMINAL ACTION NO. 2:19-CR-425
                                              §
ROLAND CASAREZ,                               §
     Defendant                                §
                                              §


                       MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Roland Casarez’s letter motion for

compassionate release. D.E. 79. For the reasons stated herein, his motion is DENIED.

I. BACKGROUND

       In 2019, Defendant pled guilty to conspiracy to possess with intent to distribute

synthetic cannabinoid. He has served roughly 2.5 months (8%) of his 30-month sentence

and has a projected release date of April 18, 2022. He now moves the Court to allow him

to serve the remainder of his sentence on home confinement or to reduce his sentence by

at least 12 months because he fears contracting COVID-19 while in prison and wishes “to

be home with [his] family in this drastic time of need.” D.E. 79, p. 1.

II. LEGAL STANDARD

       Defendant cites no legal authority for his motion; however, 18 U.S.C. §

3582(c)(1)(A) authorizes a court to reduce a defendant’s sentence under limited

circumstances:

              (c) Modification of an Imposed Term of Imprisonment.—
              The court may not modify a term of imprisonment once it has
1/6
      Case 2:19-cr-00425 Document 80 Filed on 05/27/20 in TXSD Page 2 of 6



               been imposed except that—
                  (1) in any case—
                      (A) the court, upon motion of the Director of the
                      Bureau of Prisons, or upon motion of the defendant
                      after the defendant has fully exhausted all
                      administrative rights to appeal a failure of the Bureau
                      of Prisons to bring a motion on the defendant’s behalf
                      or the lapse of 30 days from the receipt of such a
                      request by the warden of the defendant’s facility,
                      whichever is earlier, may reduce the term of
                      imprisonment (and may impose a term of probation or
                      supervised release with or without conditions that does
                      not exceed the unserved portion of the original term of
                      imprisonment), after considering the factors set forth
                      in section 3553(a) to the extent that they are
                      applicable, if it finds that—
                          (i) extraordinary and compelling reasons warrant
                          such a reduction . . . and that such a reduction is
                          consistent with applicable policy statements issued
                          by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

         The relevant Sentencing Commission policy statement provides that the court may

reduce a term of imprisonment and grant release if, “after considering the factors set forth

in 18 U.S.C. § 3553(a) . . . the court determines that extraordinary and compelling

circumstances warrant the reduction” and that “[t]he defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

U.S.S.G. § 1B1.13. The applicable United States Sentencing Commission policy

statement provides that extraordinary and compelling reasons for early release exist

where:

         (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a
             serious and advanced illness with an end of life trajectory). A
2/6
      Case 2:19-cr-00425 Document 80 Filed on 05/27/20 in TXSD Page 3 of 6



           specific prognosis of life expectancy (i.e., a probability of death
           within a specific time period) is not required. Examples include
           metastatic solid-tumor cancer, amyotrophic lateral sclerosis
           (ALS), end-stage organ disease, and advanced dementia.
           (ii) The defendant is—
              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive
              impairment, or
              (III) experiencing deteriorating physical or mental health
              because of the aging process, that substantially diminishes the
              ability of the defendant to provide self-care within the
              environment of a correctional facility and from which he or
              she is not expected to recover.

       (B) Age of the Defendant. –

           The defendant is (i) at least 65 years old; (ii) is experiencing a serious
           deterioration in physical or mental health because of the aging process;
           and (iii) has served at least 10 years or 75 percent of his or her term of
           imprisonment, whichever is less;

       (C) Family Circumstances. –

          (i) The death or incapacitation of the caregiver of the defendant’s
          minor child or minor children.

          (ii) The incapacitation of the defendant’s spouse or registered
          partner when the defendant would be the only available caregiver for
          the spouse or registered partner.

       (D) Other Reasons. –

           As determined by the Director of the Bureau of Prisons, there exists in
           the defendant’s case an extraordinary or compelling reason other than,
           or in combination with, the reasons described in subdivisions (A)
           through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the

Guidelines’ policy statements provide for a reduction in sentence only if a defendant “is

3/6
      Case 2:19-cr-00425 Document 80 Filed on 05/27/20 in TXSD Page 4 of 6



not a danger to the safety of any other person or the community, as provided in 18 U.S.C.

§3142(g).” U.S.S.G. § 1B1.13(2). Factors relevant to this inquiry include: (1) the nature

and circumstances of the offenses of conviction, including whether the offense is a crime

of violence, or involves a minor victim, a controlled substance, or a firearm, explosive, or

destructive device; (2) the weight of the evidence; (3) the defendant’s history and

characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

       “In general, the defendant has the burden to show circumstances meeting the test

for compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex.

Sept. 25, 2019).

III. ANALYSIS

       Defendant is 48 years old and has served less than one tenth of his sentence. He

acknowledges that there have been no confirmed cases of COVID-19 at FCI Bastrop,

where they have been on “23 hour a day lockdown 7 days a week,” with no visitors

allowed. D.E. 79, p. 1. However, there have been hundreds of confirmed cases “several

hundred miles away” at the Federal Medical Center in Ft. Worth, and he fears he will die

behind bars if exposed. Id. Defendant claims that he suffers from a congenital heart

murmur, diabetes, and high blood pressure, but he has provided no medical records to

support his claim that he has been diagnosed with one or more medical conditions that

make him particularly vulnerable to severe illness or death should he contract COVID-




4/6
      Case 2:19-cr-00425 Document 80 Filed on 05/27/20 in TXSD Page 5 of 6



19.1 Moreover, the Bureau of Prisons (BOP) has not determined any other extraordinary

and compelling reason exists to support Defendant’s release, nor has it certified that

Defendant poses no danger to the community, that he is at no substantial risk of engaging

in criminal conduct if released, or that his release to home detention will result in a

substantial net reduction of costs to the Federal Government. In fact, Defendant does not

even claim to have pursued his remedies within the BOP before petitioning the Court for

compassionate release as required.

       “Courts in the Southern District of Texas have ruled that defendants who move for

compassionate release still need to initially petition the BOP and, subsequently, fully

exhaust their administrative rights to appeal or wait for 30 days to lapse from such a

petition in order to bring a motion pursuant to 18 U.S.C. § 3582(c)(1)(A).” United States

v. Gomez, 2020 WL 2061537, at *1 (S.D. Tex. Apr. 29, 2020) (citing United States v.

Licciardello, 2020 WL 1942787 (S.D. Tex. Apr. 22, 2020); United States v. Orellana,

2020 WL 1853797, at *1 (S.D. Tex. Apr. 10, 2020)); see also, e.g., United States v.

Reeves, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020) (“While the Court is well

aware of the effects the Covid-19 pandemic . . . , § 3582(c)(1)(A) does not provide this

Court with the equitable authority to excuse Reeves’ failure to exhaust his administrative
       1
         . According to the Centers for Disease Control and Prevention, “older adults and people
of any age who have serious underlying medical conditions might be at higher risk for severe
illness from COVID-19.” See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html? These conditions include: chronic lung disease;
moderate to severe asthma; serious heart conditions; severe obesity; diabetes; chronic kidney
disease; and liver disease. Also at a higher risk are people who are immunocompromised due to
cancer treatment; smoking; bone marrow or organ transplantation; immune deficiencies; poorly
controlled HIV or AIDS; and prolonged use of corticosteroids and other immune weakening
medications. Id.

5/6
      Case 2:19-cr-00425 Document 80 Filed on 05/27/20 in TXSD Page 6 of 6



remedies or to waive the 30-day waiting period.”); United States v. Clark, 2020 WL

1557397, at *3 (M.D. La. Apr. 1, 2020) (denying motion for compassionate release based

on fears of contracting COVID-19 in prison where defendant conceded he had not

exhausted administrative remedies).

       Because Movant has failed to comply with the exhaustion requirements under §

3582, his motion is not ripe for review, and the Court is without jurisdiction to grant it.

IV. CONCLUSION

       For the foregoing reasons, Defendant’s letter motion for compassionate release

(D.E. 79) is DENIED.

       ORDERED this 27th day of May, 2020.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE




6/6
